COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION TO EXTEND TIME TO FILE REPLY BRIEF

Appellate case name:        The State of Texas v. Caleb Rodriguez

Appellate case numbers:     01-20-00848-CR, 01-20-00849-CR

Trial court case numbers: 1600295, 1600296

Trial court:                351st District Court of Harris County

       Appellant, the State of Texas, has filed a motion to extend time by 10 days to file a
reply brief in these two appeals. While its motion was pending and within the 10-day
extension period requested, the State filed a reply brief entitled “State’s Supplemental
Reply Brief.” Appellee, Caleb Rodriguez, has not filed a response to the State’s motion.

       Accordingly, the Court grants the State’s motion to extend time.

       It is so ORDERED.



Judge’s signature:    /s/ April L. Farris
                      Acting individually     Acting for the Court


Date: December 28, 2021